EXHIBIT13.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of Companhia de Saneamento Básico do Estado de São Paulo – Sabesp (the “Company”) on Form20-F for the fiscal year ended December31, 2012, as filed with the U.S. Securities and Exchange Commission on the date hereof (the “Report”), I, Dilma Seli Pena, Chief Executive Officer, certify, pursuant to 18 U.S.C. section1350, as adopted pursuant to section906 of the U.S. Sarbanes Oxley Act of 2002, that to the best of my knowledge: (i) the Report fully complies with the requirements of section13(a) or 15(d) of the U.S. Securities Exchange Act of 1934; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 15, 2013 By: /s/ Dilma Seli Pena Name: Dilma Seli Pena Title: Chief Executive Officer
